Case 1:19-cv-02587-ALC Document 5-1 Filed 04/22/19 Page 1 of 2

EXHIBIT A
Case 1:19-cv-02587-ALC Document 5-1 Filed 04/22/19 Page 2 of 2

Bryant Banking Renegotation

 

 

 

 

What it was
Amount Where Rate Rate Detail Annual Interest Cost
35,300,000 JPM 3.25% 3.25% 1,147,250
55,300,000 JPM 2.69% 2.25% + LIBOR 1,487,570
13,400,000 Enterprise 4.19% 3.75% + LIBOR 561,460
2,900,000 Commerce 2.69% 2.25% + LIBOR 78,010
Total 106,900,000 3 Banks 4 Lines 3,274,290
What it is now
Amount Where Rate Rate Detail Annual Interest Cost
104,000,000 JPM 2.09% 1.65% + LIBOR 2,173,600
2,900,000 Commerce 2.44% 2.00% + LIBOR 70,760
Total 106,900,000 2 Banks 2 Lines 2,244,360
Reduction in Interest Expense / Savings
Annual amount 3,274,290 minus 2,244,360 1,029,930
3 year term 3,089,790
Payout structure
20% of reduction in interest expense / savings 617,958
